Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 20, 2016

                                       No. 04-16-00633-CR

                                  Gabriel Antonio VALVERDE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4166W
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER
        The appellant’s brief was originally due to be filed on November 21, 2016. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to December 21, 2016. On December 19, 2016, the appellant filed a motion requesting an
additional extension of time to file the brief until January 21, 2017, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by January
23, 2017.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court